Citation Nr: 0209967	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-06 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral 
metatarsalgia, claimed as secondary to service-connected knee 
disabilities.


(The issues of entitlement to an increased evaluation for 
degenerative arthritis of the right knee, currently evaluated 
as 30 percent disabling; an increased evaluation for a left 
knee disability, currently evaluated as 10 percent disabling; 
and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1967, and from June 1974 to June 1977.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision.  The 
veteran submitted a notice of disagreement in November 1999.  
A statement of the case was issued in February 2000, and the 
veteran perfected his appeal in March 2000.

The Board's decision on the claim for secondary service 
connection for bilateral metatarsalgia is set forth below.  
However, the Board is undertaking additional development on 
issues of entitlement to increased ratings for right and left 
knee disabilities and for a TDIU, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the additional 
development is completed, the Board will provide notice as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After issuing the notice and reviewing appellant's response 
to the notice, the Board will prepare a separate decision 
addressing these remaining appellate issues.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the secondary service connection claim has 
been accomplished.  

2.  The medical evidence is in relative equipoise on the 
question of whether the veteran current bilateral 
metatarsalgia is the result of his service-connected knee 
disabilities.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for bilateral 
metatarsalgia secondary to service-connected knee 
disabilities are met.  38 U.S.C.A. §§ 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail, below, as well as 
the Board's favorable disposition of the claim, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the on the secondary service connection claim at 
this time, and that all notification and development action 
needed to render a fair decision on that claim has been 
accomplished.

In this case, the veteran does not contend, and the record 
does not indicate, that his bilateral metatarsalgia was 
incurred or aggravated in service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2001).  Rather, he contends 
that this disability has developed as a result of his 
service-connected right and left knee disabilities, and the 
record raises no other theory upon which to predicate a grant 
of service connection.  Therefore, the legal authority 
governing claims for secondary service connection is 
applicable. 

Service connection may be granted for disability that is 
"proximately due to or the result of a service-connected 
disease or injury. . ." 38 C.F.R. § 3.310(a) (2001); Harder 
v Brown, 5 Vet. App. 183, 187-89 (1993).  In addition to 
authorizing service connection for disability caused by a an 
already service-connected disability, that regulation has 
been interpreted to permit service connection for the degree 
of disability result from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A review of the pertinent evidence of record indicates that 
service connection for right and left knee disabilities was 
granted via a rating decision of October 1977.  In December 
1998, the veteran's primary care provider, a certified 
registered nurse practitioner (CRNP), prepared a letter to 
the veteran's employer describing his disabilities.  The 
letter was co-signed by a VA physician.  In this letter it 
was noted that in the opinion of the CRNP the veteran's 
metatarsalgia was a direct result of him attempting to make 
allowances and adjustments for his knee conditions.  Medical 
records contained within the claims folder identify this CRNP 
as treating the veteran on a regular basis since July 1996, 
and as recently as October 2001.

In August 1999, in conjunction with his claim for service 
connection for metatarsalgia, the veteran underwent VA 
examination.  The request for examination noted that the 
veteran was claiming service connection for metatarsalgia as 
secondary to his knee condition.  The examiner was asked to 
describe the relationship, if any between these disabilities.  
In his assessment, the examiner noted that the veteran had 
symptoms and an examination consistent with metatarsalgia.  
He stated that there was no clear link between the 
metatarsalgia and the degenerative joint disease of the 
knees, or evidence that the metatarsalgia was a result of 
degenerative joint disease of the knees.  He went on to 
state, in summary, that the metatarsalgia was not related to 
or a consequence of degenerative joint disease of the knees.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990); 38 C.F.R. §§ 3.102, 4.3 (2001).

Pertinent to the instant claim, the Board notes that the 
medical evidence of record consists, primarily, of two 
opposing medical opinions regarding the etiology of the 
veteran's metatarsalgia.  

The opinion prepared by the VA CRNP (and co-signed by a VA 
physician) reflects the opinion of an individual who has been 
providing primary care for the veteran for a number of years 
and is doubtless very familiar with his condition.  That 
opinion indicates a rather strong belief that a relationship 
exists between the metatarsalgia and the knee disabilities.

The record also contains the opinion of a VA physician 
directed to examine the veteran for the specific purpose of 
determining if there was a relationship between the 
metatarsalgia and the knee disabilities.  Following 
examination and review of the veteran's claims file, this 
examiner stated that there was no relationship between these 
disabilities.  

Under the circumstances of this case, the Board finds that 
the statement provided by the VA CRNP and co-signed by a 
physician (to which, given the history of treatment of the 
veteran, and the rationale provided, the Board attaches 
significant probative value) is at least as persuasive as the 
opinion provided by the August 1999 VA examiner.  As such, 
the Board finds that the evidence both for and against the 
claim is in relative equipoise, and that the veteran is 
entitled to the benefit of the doubt.  Id.  

On these facts, and with resolution of all reasonable doubt 
in the veteran's favor, the Board finds that the criteria for 
service connection for bilateral metatarsalgia, secondary to 
service-connected right and left knee disabilities, are met.  



ORDER

Service connection for bilateral metatarsalgia, secondary to 
service-connected knee disabilities, is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

